Citation Nr: 0631991	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran retired from active duty in February 1973 with 
more than 20 years of active service.  He died on 
December [redacted], 1999.  The appellant is his surviving spouse.  
The current appeal arose from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The appellant requested a Travel 
Board hearing.  She asked that such hearing scheduled in May 
2005 be cancelled and rescheduled.  She failed to appear for 
the rescheduled hearing in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

A review of the claims file suggests that some additional 
development is indicated.  The veteran's certificate of death 
reflects that he died in December 1999; the immediate cause 
of death was cardiogenic shock, with acute myocardial 
infarction and coronary artery disease listed as underlying 
causes of death.  Hyperlipidemia and chronic obstructive 
pulmonary disease were listed as "significant conditions 
contributing to death but not related to cause of death."

At the time of his death, service connection was in effect 
for cervical spine disability, rated as 20 percent disabling; 
migraine headaches, rated as 10 percent disabling; otitis 
infections and tinnitus, rated as 10 percent disabling; and 
leg pain, residuals of a bone graft, bilateral hearing loss, 
and chest wall muscle pain, all rated as noncompensable.  The 
combined rating for the service connected disabilities was 40 
percent.

Service medical records reveal that the veteran had multiple 
complaints of chest pain during service.  While service 
medical records also reflect that despite undergoing 
examinations and testing, a diagnosis related to heart 
disease was not made, the Board finds that the circumstances 
in this case warrant a review of the veteran's claims file by 
the appropriate VA physician.

The veteran's terminal hospitalization records are not 
associated with his claims file, and should be associated 
with the record prior to its review by a VA physician.

Accordingly, this case is remanded for the following:

1.  The RO should secure for the record 
the veteran's complete  terminal 
hospitalization records.

2.  The veteran's claims file should then 
be referred to an appropriate VA 
physician, who should review the entire 
record and offer an opinion as to whether 
it is at least as likely as not that the 
veteran's cause of death was related to 
his chest complaints noted in service.  
The consulting physician should also 
comment as to whether the veteran's death 
was related to any of his service-
connected disabilities, and should 
explain the rationale for all opinions 
given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


